                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:16-cr-00179-WTL-DML
                                                     )
DAVID A. GRICE,                                      ) -01
                                                     )
                              Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and Recommendation

that David A. Grice’s supervised release be revoked, pursuant to Title 18 U.S.C. Sec. 3401(i), Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. Sec. 3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of fourteen (14) months in the custody of the Attorney General.

Upon the Defendant’s release from confinement, he will not be subject to supervised release.



       Dated: 3/26/2019


Distribution:

Bradley A. Blackington
UNITED STATES ATTORNEY'S OFFICE
bradley.blackington@usdoj.gov

William H. Dazey, Jr.
INDIANA FEDERAL COMMUNITY DEFENDERS
bill.dazey@fd.org

USPO
